DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to CN 201810913217.X, which was filed on 08/10/2018.  A certified copy of the Chinese patent application has been received.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11, 13-18 of copending Application No. 16536501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11, 13-18 of copending Application No. 16/536501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case the limitations of claim 19 are the same as  those of the parent claim (claim 7).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuan-Bao Wang et al. US 20180024091 (hereinafter Wang) in view of Shahid N. Shah US 20180336286 (hereinafter Shah).
As per claim 1, Wang teaches: A blockchain maintenance record system for managing maintenance records of a system, the blockchain maintenance record system comprising: 
a part identification tag configured to be located on a part (“NFC assignment tags 1502 may be carried by workers or attached to a name badge, employee ID, hardhat, tool belt, or other personal item., Wang: para. 243); 
an application operable through a mobile computing device, the mobile computing device being configured to read the part identification tag (“A portable environmental sensing device 1508 detecting data of an environmental parameter may be configured to (i) read the personal NFC tag and store the identity information of the worker using the sensing device”. Wang: para. 244 and fig. 15), wherein the application is configured to perform operations including; determining a part identity of the part by reading the part identification tag (“A portable environmental sensing device 1508 detecting data of an environmental parameter may be configured to (i) read the personal NFC tag” Wang: para. 244);
detecting a location of the system (“A portable environmental sensing device 1508 detecting data of an environmental parameter may be configured to… read at least one of the plurality of location NFC tags.” Wang: para. 244 and fig. 1); 
organizing the part identity of the part and the location of the part into a maintenance data package receipt (“A portable environmental sensing device 1508 detecting data of an environmental parameter may be configured to (i) read the personal NFC tag and store the identity information of the worker using the sensing device, (ii) read at least one of the plurality of location NFC tags and store the information of the location of a location tag read by the at least one portable environmental sensing device, (iii) associate the location information, identification information, and/or any parameters detected by the sensing device and store such associated information, and (iv) transmit any of the information above to other components of the system.” Wang: para. 244); 
Wang does not teach; however, Shah discloses: uploading the maintenance data package receipt into a blockchain network (“The RFID scanner 628 and the biometric scanner 630 may transmit information/data retrieved from the computing machines 104 to the cloud gateway agent server 102 or the blockchain database 602. For example, the RFID scanner 628 may scan a wearable device worn by a person who is unconscious or incapacitated at a scene of an emergency, and transmit the scanned data retrieved from the wearable device to the cloud gateway agent server 102 or the blockchain database 602”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the methods of Shah to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance to provide the gathered information to a distributed ledger system.
As per claim 2, the rejection of claim 1 is incorporated herein. Wang teaches: the part identification tag is a near field communication device (Wang: para. 244).
As per claim 3, the rejection of claim 1 is incorporated herein. Wang teaches: the part identification tag is an RFID transponder (Wang: para. 293).
As per claim 20, Wang teaches: A method of utilizing blockchain to verify maintenance data of a system, the method comprising: 
determining a part identity of the part by reading a part identification tag;
detecting a location of the system (“A portable environmental sensing device 1508 detecting data of an environmental parameter may be configured to (i) read the personal NFC tag and store the identity information of the worker using the sensing device”. Wang: para. 244 and fig. 15); 
organizing the part identity of the part and the location of the part into a maintenance data package receipt (“A portable environmental sensing device 1508 detecting data of an environmental parameter may be configured to (i) read the personal NFC tag and store the identity information of the worker using the sensing device, (ii) read at least one of the plurality of location NFC tags and store the information of the location of a location tag read by the at least one portable environmental sensing device, (iii) associate the location information, identification information, and/or any parameters detected by the sensing device and store such associated information, and (iv) transmit any of the information above to other components of the system.” Wang: para. 244); 
Wang does not teach; however, Shah discloses: uploading the maintenance data package receipt into a blockchain network (“The RFID scanner 628 and the biometric scanner 630 may transmit information/data retrieved from the computing machines 104 to the cloud gateway agent server 102 or the blockchain database 602. For example, the RFID scanner 628 may scan a wearable device worn by a person who is unconscious or incapacitated at a scene of an emergency, and transmit the scanned data retrieved from the wearable device to the cloud gateway agent server 102 or the blockchain database 602”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the methods of Shah to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance to provide the gathered information to a distributed ledger system.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah and further in view of Dennis M. Kennedy US 20170132626 (hereinafter Kennedy).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Wang and Shah does not teach; however, Kennedy discloses: the operations further comprise: authenticating the maintenance data package receipt in the blockchain network (“Upon receipt of the transaction message including the blockchain data, the processing server 102 may be configured to apply the authentication rules to the transaction data values stored therein and the verification rules to the blockchain data stored therein to generate authentication and verification scores, respectively.” Kennedy: para. 30). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Kennedy to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to ensure that the received data is not unwanted.
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Wang and Shah does not teach; however, Kennedy discloses: verifying the maintenance data package receipt in the blockchain network (Kennedy: para. 30).
Claims 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah and further in view of Ian A. Nazzari et al. US 10074075 (hereinafter Nazzari).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Wang and Shah does not teach; however, Nazzari discloses: detecting a time stamp depicting when maintenance was performed on the part of the system (the system collects various information  “the management system 101 may record the identity of the worker, a worker “signature” verifying that the work was performed properly, verification that the utility meter has passed a particular test, a geo-location of where the work was performed (and where the utility meter is located), a date/time stamp, one or more photos (e.g., of the seal, of the asset, of the work order, of the seal on the asset), etc.” from the worker’s management device (Nazzari: col. 18, line 61 through col. 19, line 5); and
organizing the time stamp into the maintenance data package receipt (time stamp is recorded together with other maintenance related data. Nazzari: col. 18, line 61 through col. 19, line 5).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Nazzari to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the validity of the receipt.
		As per claim 7, the rejection of claim 1 is incorporated herein. The combination of wang and Shah does not teach; however, Nazzari discloses: obtaining a signature of an individual that performed maintenance on the part of the system (Nazzari: col18, line 61 through col. 19, line 5); and
organizing the signature into the maintenance data package receipt (the worker signature is recorded together with other maintenance related data. Nazzari: col 18, line 61 through col. 19, line 5).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Nazzari to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the validity of the receipt.
As per claim 19, the rejection of claim 7 is incorporated herein. The combination of wang and Shah does not teach; however, Nazzari discloses: obtaining a signature of an individual that performed maintenance on the part of the system (“based on information received from the worker's management device 104, the management system 101 may record the identity of the worker, a worker “signature” verifying that the work was performed properly,” (Nazzari: col. 18, lines 64-67); and organizing the signature into the maintenance data package receipt (Nazzari: col. 18, lines 61 through col. 19, line 5).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Nazzari to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the validity of the receipt.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah and further in view of Stefano Pepe et al. US 20190375373 (hereinafter Pepe).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of wang and Shah does not teach; however, Pepe discloses: storing the maintenance data package receipt into a blockchain network (“Various vehicle-related data may be stored in blockchain transactions so that the data is later verifiable with a high degree of security. In addition to payment data that may automatic payment of tolls, parking charges, etc., vehicle ownership and maintenance data may be recorded in blockchain transactions” Pepe: Para. 65). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Pepe to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to benefit the advantages of blockchain structure.
As per claim 9, the rejection of claim 8 is incorporated herein. The combination of wang and Shah does not teach; however, Pepe discloses: retrieving the maintenance data package receipt from the blockchain network (“Various vehicle-related data may be stored in blockchain transactions so that the data is later verifiable with a high degree of security. In addition to payment data that may automatic payment of tolls, parking charges, etc., vehicle ownership and maintenance data may be recorded in blockchain transactions so that such data may be [retrieved to be] verified by a subsequent buyer, by law enforcement agencies, or other parties.” Pepe: Para. 65).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Pepe to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to retrieve data for verification in a distributed ledger environment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah in view of Pepe and further in view of Mustafa Ismail et al. US 20190287162 (hereinafter Smail).
As per claim 10, the rejection of claim 9 is incorporated herein. The combination of wang, Shah and Pepe does not teach; however, Smail discloses: retrieving the maintenance data package receipt from the blockchain network further comprises:
scanning a QR code identifying the system (“Vehicles transferred are preferably uploaded from E1 to the NGINE™ server by scanning a barcode or QR code containing the VIN number of for example an automobile or a serial number of an aircraft or a manufacturer's ID number for other types of vehicles. In the future if a customer or end user wants to advertise a vehicle for trade in all the data from E1 based on the vehicle from the manufacturer and data including accidents, repairs and service from MDW1 can be made available so that the customer or end user gets the best price from the vehicle rather than having to rely upon an estimated value from trade publications.” Ismail: para. 110); and
retrieving the maintenance data package of the system from the blockchain network (Ismail: para. 110).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Shah and Pepe with the teaching of Ismail to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the security and accessibility of data by utilizing QR code.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah and further in view of Ramon Elder US 20150286994 (hereinafter Elder).
As per claim 11, the rejection of claim 1 is incorporated herein. The combination of wang, Shah does not teach; however, Elder discloses: the maintenance data package receipt further comprises an image of the part (“The record of repairs or service may include information such as the date of the service, vehicle mileage, where the service was performed, a name of the service technician, parts installed on the vehicle, a brand or manufacturer of the parts, a serial number of the parts, warranty information of the parts, [captured] images or photos illustrating repairs or damage noticed or repaired, comments describing the service, maintenance, or repairs, comments describing overall condition or service status or history of the vehicle, copies of receipts or invoices, and other such information”. Elder: para. 86).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Elder to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the information contained in a receipt.
As per claim 12, the rejection of claim 11 is incorporated herein. The combination of wang, Shah does not teach; however, Elder discloses: capturing images of at least one of the system and the part ( Elder: para. 86); and 
organizing the images into the maintenance data package receipt ( Elder: para. 86).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Elder to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the information contained in the receipt.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah in view of Pepe and further in view of Kenneth W. Junk US 20160299478 (hereinafter Junk).
As per claim 13, the rejection of claim 1 is incorporated herein. The combination of Wang and Shah does not teach; however, Junk discloses: the maintenance data package receipt further comprises maintenance notes for the part (the maintenance data associated with the field device includes maintenance record and various other information. Junk par. 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Junk to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to provide recommendations for part maintenance.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah in view of Junk and further in view of Koki Uwatoko US 20160116377 (hereinafter Uwatoko).
As per claim 14, the rejection of claim 13 is incorporated herein. The combination of Wang, Shah and Junk does not teach; however, Uwatoko discloses: receiving maintenance notes from an individual that performed maintenance on the part of the system (the terminal apparatus 14 receives maintenance information related to maintenance work from, for example, a maintenance worker who visits the installation place of the image forming apparatus 12 and actually performs maintenance work or a person who receives a maintenance report, using the receiving device, and transmits the received maintenance information to the management apparatus 16.” Uwatoko: para.32); and organizing the maintenance into the maintenance data package receipt (the maintenance work performed is organized with related information (i.e., apparatus ID, maintenance date and time, failure date and time information. Uwatoko: para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang ,Shah and Junk with the teaching of Uwatoko to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to obtain an informative receipt by individual that performed maintenance on a part of the system.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah in view of Nazzari and further in view of Josef Dietl US 20050132195 (hereinafter Dietl).
As per claim 15, the rejection of claim 7 is incorporated herein. The combination of Wang, Shah and Nazzari does not teach; however, Dietl discloses: the signature of an individual is a public identification key of a mobile computing device belonging to the individual (Dietl: para. 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Shah and Nazzari with the teaching of Dietl to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to reduce the risk of a forged electronic signature.
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah in view of Nazzari and further in view of Jinho Hwang et al. US 20180273346 (hereinafter Hwang).
As per claim 16, the rejection of claim 1 is incorporated herein. The combination of Wang and Shah does not teach; however, Hwang discloses: the system is a conveyance system (“Elevator car 110 is coupled to cognitive system 105. Cognitive system 105 can be a computer system such as that illustrated as system 300 and described in further detail below. Cognitive system 105 can be coupled to a variety of different systems and entities. Internet of things (IoT) devices 120 can include one or more sensors of any type. The terms “IoT device” and “sensor” can be used interchangeably. These can include weight sensors, temperature sensors, odor detectors, smoke detectors, carbon monoxide sensors, light sensors, motion, biometric sensors, microphones, electronic device sensors (that detect Bluetooth signals, WiFi signals, near-field communication (NFC) devices, radio frequency identification devices (RFID), etc.), and the like. IoT devices 120 can also include sensors that detect the operating and maintenance conditions of each elevator car within a bank of elevator cars.” Hwang: para. 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Hwang to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the system.
As per claim 17, the rejection of claim 16 is incorporated herein. The combination of Wang and Shah does not teach; however, Hwang discloses: the system is an elevator system (Hwang: para. 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Shah with the teaching of Hwang to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shah in view of Kennedy and further in view of Manoneet Kohli et al. US 20180253464 (hereinafter Kohli).
 As per claim 18, the rejection of claim 4 is incorporated herein. The combination of Wang, Shah and Kennedy does not teach; however, Kohli discloses: verifying the maintenance data package receipt in the blockchain network (“a car purchaser may use the blockchain to verify the individual's maintenance and treatment of a vehicle [maintenance data package receipt] before purchasing it from the individual 104”. Para. 167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Shah and Kennedy with the teaching of Kohli to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to provide trusted maintenance information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493